 1
 2
 3
 4
 5                                                          JS-6
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10   DENNIS G. GUZMAN,                      )        No. CV 18-1513 CJC (FFM)
                                            )
11                     Petitioner,          )
                                            )        JUDGMENT
12                                          )
                                            )
13         v.                               )
                                            )
14   W.L. MONTGOMERY,                       )
                                            )
15                     Respondent.          )
                                            )
16
           Pursuant to the Order Accepting Findings, Conclusions and Recommendations of
17
     United States Magistrate Judge,
18
           IT IS ADJUDGED that the Petition is dismissed with prejudice.
19
20
     DATED: November 8, 2018
21
22                                                   CORMAC J. CARNEY
                                                   United States District Judge
23
24
25
26
27
28
